DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Status of Claims
Claims 1 and 18 are currently amended. 
Claim 19 is original. 
Claims 2-17 and 20 were previously presented. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 1-2 “Claim 1 recites a specialized asset forecasting server and is an eligible non- abstract machine consistent with 35 U.S.C. §101 patent-eligible subject matter. The server identified marketing assets and identifies forecasting data associated with the assets. The forecasting data is also vetted. Once vetted, target variable revenue models are created for each of the assets before joining them all into a full term variable target 
model. Once the full terms variable target model is made, seasonal adjustment are applied to the model across selected periods. Allocated budgets are then adjusted based upon the total revenue model created. In some cases, additional modifications can be made based upon other factors. It is not just an abstract idea. The claim limitations are directed to a particular server as well as solving a particular technological problem in marketing. Applicant respectfully submits that the claim limitations are not directed to an abstract idea.”
The examiner respectfully disagrees.
Claim recites “A. collect and vet forecasting data for marketing assets; B. build at least one target variable revenue model for the marketing assets; C. select a seasonal revenue model wherein the selection is based on user input; D. adjust the at least one target variable revenue model using the selected seasonal revenue model, wherein the target variable revenue model removes data associated with selected seasonal metrics; and E. allocate marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model”. The steps of claim 1 are simply collecting data, generating a revenue model, adjusting data by removing seasonable metrics, and providing a marketing budget for an asset. The Examiner asserts that the steps of claim 1 are abstract in nature
2) Regarding applicant’s arguments on pages 2-3 “Further, even if the particular asset forecasting server were an abstract idea, the claims are integrated into a practical application of the exception. More succinctly, are the claims more than just a drafting effort designed to monopolize the judicial exception? Applicant submits the claims are more than a drafting effort. 
The Office Action states that the claims are directed to the abstract idea of organizing human activities, such as advertising, marketing, or sales activities or behaviors, and business relations. When looking at the claims as a whole, the claims do not attempt to monopolize advertising, marketing, or sales activities or behaviors. They are directed at generating marketing forecasts for marketing assets by collecting forecasting data for each of the assets, vetting the forecasting data, and generating target variable revenue models for each asset while also taking into account seasonality. The claim limitations are clearly more than the general abstract idea as set forth by the Office Action. 
While the particular server has conventional components to carry our the functions of the claims, the practical application both creates the custom server and 
improves over asset forecasting servers in the prior art. Applicant submits that the claims as presented do not monopolize the judicial exception of approving transactions, and requests that the claims be deemed eligible under 35 U.S.C. §101.”
The examiner respectfully disagrees.
The Examiner asserts that the present claims are not integrated into a practical application simply because there is no control of any kind in the claims. Further, there is no technological improvement nor there is an improvement to the computer itself. Further, applicant’s argument “marketing personnel have had to integrate these assets into a single marketing plan, but still be able to generate budgets for each asset in light of the plan [0006-0008]. This has become increasingly difficult, especially as the data associated with each asset comes from different sources and formatting” is nothing but indication of a solution business process.
3) Regarding applicant’s arguments on page 3 “Even if the claims could be determined to be comprised of conventional and abstract steps themselves, the use of the combination of abstract and conventional steps does not render an invention unpatentable under 35 U.S.C. §101. See BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). After initially finding that the claims were directed to the abstract idea of filtering Internet content using well known generic computing functions, the Federal Circuit determined the claims were direct to an inventive concept due to the non-conventional and non-generic arrangement of the known conventional pieces. The court found that the arrangement did not preempt all ways of filtering content, but recited a "specific, discrete, implementation of the abstract idea of filtering content." Id. Likewise, the present invention relates to specific way of vetting forecasting data across several marketing assets, generating variable revenue models for each asset, while taking into account seasonality, and then generating a marketing budget for all for the marketing assets.”
The examiner respectfully disagrees.
In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. 
On the other hand, the computing device in the current claims is not a necessary component to perform the abstract idea described in the claims. The claimed abstract idea can also be a mental process because an ordinary skilled in the arts can reasonably perform the steps using math without the of a computer. Bascom is distinguishable from the current claims because the current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components.
4) Regarding applicant’s arguments on pages 3-4 “Applicant respectfully submits that the claims include significantly more than just conventional steps. A claim element may be "significantly more" if it "meaningfully limits the judicial exception, improves another technology or technical field, improves the functioning of a computer itself, or adds a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application." May 
2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant's Response to a Subject Matter Eligibility Rejection published on May 4, 2016. The improvement was made to a problem in digital marketing area, as discussed above.”
The examiner respectfully disagrees.
The additional elements, in the present claims, identified by the Examiner are used to apply the abstract idea and nothing more as explained in the office action under the  35 USC § 101 rejection. The additional element cannot be considered as significantly more.
In conclusion, the Examiner maintains the rejection of the present claims under 35 USC § 101 based on applicant’s non persuasive arguments.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 4-5 “At a fundamental level, Applicant asserts that Paulsen is directed to a retroactive revenue attribution which is fundamentally different from a forward-looking forecasting model to predict revenue across multiple channels. Moreover, Applicant appreciates that the Examiner has combined multiple references to find an adjustment in a model for seasonality, but Applicant respectfully asserts that the combination does not disclose a separate seasonality model component, let alone a selected seasonality model as was previously presented. In the effort of clarity, however, Applicant has amended to clarify that the selection is based by user-input. As amended, Applicant respectfully asserts that nothing in the prior art, or any combination thereof, discloses this limitation. Applicant respectfully requests that the examiner reconsider the obviousness rejection and allow the claims to issue”
The examiner respectfully disagrees.
The Examiner asserts that claims 1-6 are still broad enough that the claims are anticipated by Paulsen et al. (US-2014/0195339 A1) in view of Khan (US 20130339084 A1), in further view of Boushy et al. (US 6993494 B1), in further view of Perkins et al. (US 10003560 B1), and in further view of Karlsson (US 20150088665 A1) with the broadest reasonable interpretation.
Claims 7-20 found to be distinguished from the prior arts references cited by the Examiner. None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in claims 7-20. Specifically, limitations “wherein the marketing asset forecasting application comprises a model building module to build the at least one target variable revenue model by utilizing regressional analysis on the collected forecasting data for the marketing assets” as in claim 7, “wherein the marketing asset forecasting application comprises a seasonal adjustment module to adjust seasonally the at least one target variable revenue model, wherein the seasonal adjustment module is configured to: a. select periods for seasonal adjustment; b. create period variable revenue models for the selected periods; and c. adjust the at least one variable target revenue model based upon the period variable target revenue models” as in claim 11, “wherein the marketing asset forecasting application comprises a forecasting module for allocating the marketing budgets to the marketing assets based upon the at least oneseasonally adjusted target revenue model” as in claim 15, “further comprising a modifier module configured to modify the marketing budgets for the marketing assets after the allocation of marketing budgets” as in claim 16, “further comprising at least one internal server, wherein the marketing asset forecasting server is configured to collect the forecasting data from the at least one internal server, at least one third party server, or at least one network-enabled device” as in claim 17, “b. building at least one target variable revenue model for the marketing assets using regressional analysis of the collected forecasting data; c. selecting a seasonal revenue model wherein the selection is based on user input;  d. adjusting the at least one target variable revenue model by building period variable revenue models for selected periods and adjusting the at least one target variable revenue model with the selected seasonal revenue model wherein the target variable revenue model removes data associated with selected seasonal metrics; and  e. allocating marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model” as in claim 18, and “A. identify needed marketing assets; B. identify the forecasting data associated with the identified marketing assets; and C. capture the identified forecasting data from the at least one internal server and the at least one third party server and the at least one network- enabled device; ii. a data vetting module configured to vet the captured identified forecasting data; iii. a model building module for building models of forecasts for the selected marketing assets from the captured identified forecasting data, the model building module configured to: A. create target variable revenue model by creating a target variable revenue model for each marketing asset through the use of least squares regressional analysis; and B. combining each target variable revenue model for each marketing asset into a full term variable target model; iv. a seasonal adjustment module to seasonally adjust the full term variable target model, the seasonal adjustment module configured to: A. select a period for seasonal adjustment; B. create period variable revenue models for the periods, wherein creating the period variable revenue models further comprises making a period variable model for each marketing asset using regressional analysis using a holdout method for each time period; and C. adjust the full term variable target model based upon the period variable target models; v. a forecast module for allocating the marketing budget to the marketing assets based upon the revenue model; and vi. a modifier module configured to allow adjustments to the allocation of the marketing budgets” as in claim 20 found not to be anticipated by the cited references, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-9, 11-28, and 33-35 are therefore distinguished from the prior arts.
In conclusion, the Examiner maintains the rejection of claims 1-6 and withdraws the rejections of claim 7-20 under 35 USC § 103.
Examiner’s Notes
The Examiner interprets the claimed modules as part of the claimed marketing asset forecasting server which is a hardware in lights of the specification para. 0038-0040. The asset forecasting server is the structure for the various claimed modules.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of forecasting revenue across a multiple of marketing assets based upon marketing budgets. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A. collect and vet forecasting data for marketing assets; B. build at least one target variable revenue model for the marketing assets; C. select a seasonal revenue model wherein the selection is based on user input; D. adjust the at least one target variable revenue model using the selected seasonal revenue model, wherein the target variable revenue model removes data associated with selected seasonal metrics; and E. allocate marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities, and specifically, advertising, marketing or sales activities or behaviors, and business relations. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 18 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 18 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. 
Claim 20 recites an abstract idea. Claim 20 includes limitations for “collect forecasting data, A. identify needed marketing assets; B. identify the forecasting data associated with the identified marketing assets; and C. capture the identified forecasting; vet the captured identified forecasting data; building models of forecasts for the selected marketing assets from the captured identified forecasting data, A. create target variable revenue model by creating a target variable revenue model for each marketing asset through the use of least squares regressional analysis; and B. combining each target variable revenue model for each marketing asset into a full term variable target model; seasonally adjust the full term variable target model, A. select a period for seasonal adjustment; B. create period variable revenue models for the periods, wherein creating the period variable revenue models further comprises making a period variable model for each marketing asset using regressional analysis using a holdout method for each time period; and C. adjust the full term variable target model based upon the period variable target models; allocating the marketing budget to the marketing assets based upon the revenue model; and allow adjustments to the allocation of the marketing budgets”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities, and specifically, advertising, marketing or sales activities or behaviors, and business relations. As a result, claim 20 recites an abstract idea under Step 2A Prong One.
Similarly, claims 2-17 and 19 recite certain methods of organizing human activity because the claimed elements describe a process for forecasting revenue across a multiple of marketing assets based upon marketing budgets. As a result, claims 2-17 and 19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A marketing asset forecasting server”, “processor”, “memory”, and “marketing asset forecasting application”. When considered in view of the claim as a whole, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 18 recites substantially similar limitations to those recited with respect to claim 1. Claim 18 does not include any additional elements. As a result, claims 18 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 20 does not include additional elements that integrate the abstract idea into a practical application. Claim 20 includes additional elements that does not recite an abstract idea. The additional elements of claim 20 include “A marketing asset forecasting system comprising: a. at least one internal server; b. a marketing asset forecasting server”, “third party server”, “network- enabled device”, “data compiler module”, “data vetting module”, “model building module”, “seasonal adjustment module”, “a forecast module”, and “modifier module”. When considered in view of the claim as a whole, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two
Claims 2-17 and 19 include additional elements beyond those recited by independent claims 1, 18, and 20. The additional elements in the dependent claims include “data compiler module” as in claim 2, “data vetting module” as in claim 3, “marketing channels” as in claim 6, “modifier module” as in claim 16, and “internal server”, “third party server”, “network-enabled device” as in claim 17.  When considered in view of the claims as a whole, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-17 and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include  “A marketing asset forecasting server”, “processor”, “memory”, and “marketing asset forecasting application” do not amount to significantly more than the abstract idea because they are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 18 recites substantially similar limitations to those recited with respect to claim 1. Claim 18 does not include any additional elements. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claim 20 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 20 includes additional elements that does not recite an abstract idea. The additional elements of claim 20 include  “A marketing asset forecasting system comprising: a. at least one internal server; b. a marketing asset forecasting server”, “third party server”, “network- enabled device”, “data compiler module”, “data vetting module”, “model building module”, “seasonal adjustment module”, “a forecast module”, and “modifier module”. When considered in view of the claim as a whole, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-17 and 19 include additional elements beyond those recited by independent claims 1, 18, and 20. The additional elements in the dependent claims include “data compiler module” as in claim 2, “data vetting module” as in claim 3, “marketing channels” as in claim 6, “modifier module” as in claim 16, and “internal server”, “third party server”, “network-enabled device” as in claim 17. When considered in view of the claims as a whole, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-17 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 are rejected under 35 U.S.C. 103 as being anticipated by Paulsen et al. (US-2014/0195339 A1) in view of Khan (US 20130339084 A1), in further view of Boushy et al. (US 6993494 B1), in further view of Perkins et al. (US 10003560 B1), and in further view of Karlsson (US 20150088665 A1).
Regarding claim 1, Paulsen teaches A marketing asset forecasting server comprising: i. a processor; ii. memory; and iii. a marketing asset forecasting application configured to: [Paulsen, figure 1, Paulsen teaches a processor, a computer-readable storage media and a modeling module as a server for analyzing marketing budget. In addition, figure 5 shows a computer application for user’s input. Further, para. 0070 teaches “As previously described, hardware elements 710 and computer-readable media 706 are representative of modules, programmable device logic and/or fixed device logic implemented in a hardware form that may be employed in some embodiments to implement at least some aspects of the techniques described herein, such as to perform one or more instructions” wherein the programmable device logic is equivalent to a computer application to perform instructions] 
Paulsen does not teach, however, Khan teaches A. collect and vet forecasting data for marketing assets; 26[Khan, para. 0018, Khan teaches “One method of vetting an originator/subject matter expert (O/SME) may include collecting, by a processing unit, vetting data associated with the O/SME from a plurality of data sources” wherein vetting collected data. Claim 1 teaches “the data inconclusive of product or service content representative of products or services being offered by the O/SME” wherein a marketing asset. Claim 1 teaches “enabling an interactive booking feature to be displayed in relation to the select data associated with the O/SME and activated to enable a user to book services with the O/SME” wherein forecasting]
Paulsen teaches a media mix modeling tool for marketing budget and Khan teaches a system and method for offering vetted services of an originator/subject matter expert (O/SME) by a third party source of products and services. The two references are in the same field of endeavor as the instant claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Paulsen to incorporate the teaching of Khan by vetting the forecasting data.  The motivation to combine Paulsen with Khan has advantage of providing for a third party source of products and/or services, such as (i) online book and product sellers and (ii) online services listing websites, or a content posting website, such as You Tube RTM., to offer and/or sell services of O/SMEs based on vetting results of the vetting service, thereby limiting liability of the third party service in offering those services [Khan, para. 0015]
Further, Paulsen teaches B. build at least one target variable revenue models for the marketing assets; [Paulsen, para. 0003, Paulsen teaches “A statistical attribution method is then utilized to analyze the web analytics data to determine how much revenue should be attributed to each channel based on various touch points for each campaign” setting a target revenue] 
Paulsen in view of Khan does not specifically teach, however, Boushy teaches C. select a seasonal revenue model wherein the selection is based on user input; [Boushy, column 7 lines 6-9, Boushy teaches “Additional input and adjustments may also be provided such as for example an indication of expected or actual demand cycles, so as to increase prices when demand is strong” wherein user’ input for expected demand cycle is equivalent to selecting seasonal revenue model wherein the selection is based on user input because selecting an expected demand cycle, for example the demand will increase this month due to a certain event, is equivalent to selecting a revenue model where the revenue will increase due to an expected event] D. adjust the at least one target variable revenue model using the selected seasonal revenue model; [Boushy, column 12 lines 55-58, Boushy teaches “Deseasonalized arrivals demand is multiplied by a seasonal adjustment factor and, if necessary, by a revenue management event factor to take into account special circumstances and events” wherein seasonably adjusting arrivals demand wherein arrivals demand is equivalent to a revenue model]. 
Boushy teaches system and method of optimizing prices for a resource such as hotel rooms, that takes into account multiple sources of value for customer segments. Boushy is in the same field of endeavor as the instant claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Paulsen in view of Khan to incorporate the teaching of Boushy by including seasonality effect in the analysis and provides what is claimed in claim 1 by the invention under examination.  The motivation to combine Paulsen in view of Khan with Boushy has the advantage of taking into account special circumstances  and events by applying seasonable adjustment factor or a revenue event management factor [Boushy, column 12 lines 55-58]
Paulsen in view of Khan and Boushy does not specifically teach, however, Perkins teaches wherein the target variable revenue model removes data associated with selected seasonal metrics; [Perkins, column 32 lines 39-45, Perkins teaches “Other ecosystems may experience similar generic periodic changes in overall signal count. These generic periodic /seasonal trends 814 also may be removed from time series data 805 to help isolate signal metrics directly related to ecosystem 492” removing seasonable metrics data. Also see column 32 lines 18-20 “The social analytic system may remove generic trend 806 and other periodic seasonal trends that may exist in time series data 805”]. 
Perkins teaches forecast social signal activity and identify social media anomalies. The reference is in the same field of endeavor as the instant claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Paulsen in view of Khan and Boushy to incorporate the teaching of Perkins by removing seasonality metric data.  The motivation to combine Paulsen in view of Khan and Boushy with Perkins has the advantage of removing generic trends. The social analytic system may remove generic trend 806 and other periodic seasonal trends that may exist in time series data 805. For example, the social analytic system may perform a differencing process on time series data 805 that removes generic trend 806. In this example, generic trend 806 is linear. However, other generic trends may also be removed that have other linear or periodic patterns [Perkins, column 32 lines 18-24]
Paulsen in view of Khan, Boushy, and Perkins does not specifically teach, however, Karlsson teaches and E. allocate marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model [Karlsson, para. 0041, Karlsson teaches “Seasonality controller 204 is configured to generate a seasonally-adjusted reference signal u.sub.c(k) based on reference data .sub.c(k). This seasonally-adjusted signal u.sub.c(k) is used to redistribute the budget for a particular content promotion over a period of time based on a known supply function” allocating budget based on seasonality adjustment]
  Karlsson teaches computer-implemented systems and methods for controlling the display of digital content and advertisements to users over an electronic network, such as the Internet. The reference is in the same field of endeavor as the instant claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Paulsen in view of Khan, Boushy, and Perkins to incorporate the teaching of Karlsson by allocating marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model.  The motivation to combine Paulsen in view of Khan, Boushy, and Perkins with Karlsson has the advantage of avoiding  advertising budgets for promotions to be used up too quickly [Karlsson, para. 0008]
Regarding claim 2, Paulsen in view of Khan, Boushy, Perkins, and Karlsson teaches all of the limitations of claim 1 (as above). Further, Paulsen teaches wherein the marketing asset forecasting application comprises a data compiler module configured to collect the forecasting data for marketing assets by: a. identifying needed marketing assets; b. identifying the forecasting data associated with the identified marketing assets; and c. capturing the identified forecasting data [Paulsen, para. 0003, Paulsen teaches “for particular channels that are to be the subject of a marketing investment, web analytics data is gathered for each channel” identifying a channel and gathering data for each channel]. 
26 SGR/13392706.1Regarding claim 3, Paulsen in view of Khan, Boushy, Perkins, and Karlsson teaches all of the limitations of claim 2 (as above). Paulsen in view of Boushy, Perkins, and Karlsson does not teach, however, Khan teaches wherein the marketing asset forecasting application further comprises a data vetting module configured to vet the captured identified forecasting data [Khan, para. 0018, Khan teaches “One method of vetting an originator/subject matter expert (O/SME) may include collecting, by a processing unit, vetting data associated with the O/SME from a plurality of data sources. Rules for vetting the O/SME may be established. A vetting result based on the collected vetting data and established rules may be generated by the processing unit. The vetting result may be stored in a data repository” vetting collected data where the processor is equivalent to a vetting module]. Accordingly, the prior art references teach all of the elements of claim 3.
Khan teaches a system and method for offering vetted services of an originator/subject matter expert (O/SME) by a third party source of products and services. Khan is in the same field of endeavor as the instant claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Paulsen in view of Boushy, Perkins, and Karlsson to incorporate the teaching of Khan by vetting the forecasting data and provides what is claimed in claim 3 by the invention under examination.  The motivation to combine Paulsen in view of Boushy, Perkins, and Karlsson with Khan has advantage of providing for a third party source of products and/or services, such as (i) online book and product sellers and (ii) online services listing websites, or a content posting website, such as You Tube RTM., to offer and/or sell services of O/SMEs based on vetting results of the vetting service, thereby limiting liability of the third party service in offering those services [Khan, para. 0015]. 
Regarding claim 4, Paulsen in view of Khan, Boushy, Perkins, and Karlsson teaches all of the limitations of claim 2 (as above). Further, Paulsen teaches wherein the forecasting data includes spend and revenue from the identified marketing assets for past periods [Paulsen, para. 0041, Paulsen teaches “Historical market spending is factored in to create a media mix model that provides marketers with information on how to allocate their marketing budget” wherein forecasting spending. Further, para. 0003 teaches “A statistical attribution method is then utilized to analyze the web analytics data to determine how much revenue should be attributed to each channel based on various touch points for each campaign” wherein forecasting revenue]. 
Regarding claim 5, Paulsen in view of Khan, Boushy, Perkins, and Karlsson teaches all of the limitations of claim 4 (as above). Further, Paulsen teaches wherein the forecasting data further comprises future marketing asset budgets [Paulsen, para. 0004, Paulsen teaches “The dashboard can enable users to ascertain their theoretical return for each of the budgets that are entered and to determine where their marketing dollars should be allocated” future budgets]. 
Regarding claim 6, Paulsen in view of Khan, Boushy, Perkins, and Karlsson teaches all of the limitations of claim 1 (as above). Further, Paulsen teaches wherein the marketing assets comprise marketing channels [Paulsen, para. 0014, Paulsen teaches “marketing budget to be analyzed for purposes of allocation across different marketing channels and campaigns”].
 
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Chien; Yung-Hsin et al. (US 20080255924 A1) because it discloses archiving operation uses the separation of the base forecasts and the marketing mix effect of the models. (When the actual marketing mixes and sales are available, the sales forecasts with the marketing mix effect will be calculated for the accuracy, Wylie; John et al. (US 20070247464 A1) because it discloses business intelligence systems and method and apparatus for generating performance curves for planning and forecasting marketing initiatives and measuring the results thereof, Kitts; Brendan et al. (US 20140100947 A1) because it discloses a series of local areas (treatment groups), each of which has received some amount of impressions, and which has been observed to have lifted a certain amount, have been identified. Control groups have also been identified to help to control for a variety of factors. The results from these treatment groups and control groups may be used to construct a media mix mode, and Kortum; Natalie et al. (US 20140019178 A1) because it discloses A variety of elements can be included in the valuation of brand equity. These may include media mix modeling, key performance indicators (KPIs), net promoter score (NPS), and customer surveys.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623